Huntington, J.
Had the county court jurisdiction of the offence charged in the information ? This is the only question presented by the record. Several points are not contested between the parties. It is agreed, that the acts complained of, constitute an offence at common law, denominated a public nuisance, which is indictable. 1 Hawk. P. C. c. 75. s. 14. The King v. Stead, 8 Term Rep. 142. The King v. Russel, 6 East, 426. 4 Bla. Com. 126. It is punishable at common law, by fine and imprisonment. The latter is not now inflicted. If the proceedings state the nuisance as existing, it is a part of the judgment, that it be abated, which it is the object of the prosecution to effect. It is cognizable by the county court, by virtue of the provisions of the crimes act of 1830. (ss. 118. 122. vol. 2. p. 277, 8.) unless their jurisdiction is taken away by the act relating to nuisances, vol. 1. p. 361. (ed. of 1821) and the 123d section of the crimes act. This act prescribes the punishment, on conviction, for offences at common law, which, in cases not amounting to high crimes and misdemeanours, (and a nuisance is not an offence of the latter description, State v. Knapp, 6 Conn. Rep. 415.) is imprisonment in a common gaol, not less than thirty days nor *544more than one year, or a fine not exceeding three hundred dollars, or by such fine and imprisonment both, at the discretion of the court having cognisance of the offence. The county court has jurisdiction of all offences not given to the sole jurisdiction of the superior court, and not given to justices of the peace. Jurisdiction is given to justices of the peace, of all offences punishable by fine not exceeding seven dollars, or imprisonment in a common gaol not exceeding thirty days, or both. An examination of the record shows, that the offence charged in this information, is the precise offence described in the statute, tit. 71. Nuisances, p. 361. (ed. 1821.) which, by that act, is punished by the infliction of a fine of four dollars, accompanied with an order to remove the nuisance, &c. The enquiry, then, is simply this; whether an offence punishable by a fine of four dollars only, and so within the jurisdiction of a justice, may be prosecuted before the county court, and be punished by imprisonment from thirty days to one year, and by fine not exceeding three hundred dollars? The very statement of such a question, furnishes the answer. The legislature, who can prescribe the punishment for offences, have fixed the penalty for this offence, at four dollars:-but if this information can be sustained, it may be increased, by judicial legislation, to three hundred dollars, and imprisonment for one year. A proposition involving such a consequence, is so entirely subversive of common justice, that it does not require the aid of argument or authority to refute it. We will, however, add, that the point made in the present case, was presented to this court, and considered and determined, in the case of The State v. Smith, 7 Conn. Rep. 428. We adhere to that decision ; and, as a necessary consequence, we affirm the judgment of the superior court.
In this opinion the other Judges concurred, except Church, J., who was absent.
Judgment affirmed.